G-ilbebt, Justice.
The exception is to a judgment granting temporary alimony and attorney's fees, and to an interlocutory injunction to prevent the husband from disposing of property, and to the refusal to dismiss ‘the petition “for the reason that it [the court] was without jurisdiction, and further because the allegations . . did not authorize a recovery.” Held:
1. The court did not err in refusing to dismiss the case for the reason assigned. As against an oral motion to dismiss, the petition set out a cause of action under the Code, §§ 30-202, 30-210, 30-213.
2. Under the evidence the discretion of the judge in granting temporary alimony will not be disturbed.

Judgment affirmed.


All the Justices eoneur.